                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


DANIEL SANDERS                                      §

VS.                                                 §            CIVIL ACTION NO. 9:19-CV-200

LORIE DAVIS, et al.,                                §

                      MEMORANDUM OPINION REGARDING VENUE

        Plaintiff, Daniel Sanders, proceeding pro se, filed this civil rights action pursuant to 42

U.S.C. § 1983 against defendants Lorie Davis, Bryan Collier, Medical Practice Manager Pam Pace,

and K. Putnam.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                               Discussion

        Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

        Plaintiff’s complaint pertains to individual defendants employed by the Texas Department

of Criminal Justice at the Coffield in Tennessee Colony, Texas. Tennessee Colony is within the

boundaries of Anderson County which is located in the Eastern District of Texas, Tyler Division.

It is clear that all of the events or omissions giving rise to his claims occurred in the Eastern District
of Texas, Tyler Division. Venue, therefore, is not proper in the Eastern District of Texas, Lufkin

Division.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

1406(a). Plaintiff’s claims should be transferred to the Eastern District of Texas, Tyler Division.

An appropriate order so providing will be entered by the undersigned.


        SIGNED this 5th day of November, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
